By JUDGE WALTER A. PAGE
I have considered the argument of counsel on the defendant’s motion to file a late answer in the above-styled case.
The question of the allowance of further time is in the sound discretion of the court. Where there is a showing of neglect and carelessness on the part of the party this does not constitute a reasonable or legal excuse. See Cooper v. Davis, 199 Va. 472 (1957). This also has been held to be true where no motion was made for an extension of time and no excuse or reason offered for the delay. See Levine v. Lacy, 204 Va. 297 (1963).
In the instant case the party has acted in good faith and communicated the notice served upon her to her insurance company. Consequently, it cannot be said that she was neglectful or careless. Under these circumstances the court is of the opinion that the action of the court in allowing the motion will not prejudice the plaintiff. See Williams v. Service, Incorporated, 199 Va. 326 (1957); May v. Martin, 205 Va. 397 (1964). A ruling to the contrary would clearly prejudice the defendant who has acted reasonably and in good faith.
An order allowing the filing of responsive pleadings and noting exception of counsel for the plaintiff will be entered upon presentation to the court.